DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 02/16/21. Claims 2, 10 and 20 have been amended, while no claims have been added or cancelled. Accordingly, claims 1-2, 4, 7-8, 10-11 and 13 remain under examination on the merits and claims 15-18, 20-26 and 28 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (WO 2014100231 or US 20150313868) (Citations in the Office Action are from the US version) in view of Bindra et al (US 20120263786). 

Morgan teach pharmaceutical compositions in which isolated cannabinoid receptor modulators are optionally combined with terpene blends in a pharmaceutically acceptable carrier (See abstract).
The said cannabinoid receptor modulator agonist is a CB receptor agonist or a modifier selected from the group consisting of tetrahydrocannabinol (THC), delta 9 THC, dronabinol, nabilone, cannabidiol (CBD), etc, and combinations thereof (See [0036]).
Morgan teach administering to a subject the said composition comprising a blend of CBD and THC in a weight ratio of between about 3 and 400 mg to about 0.0001 and 10 mg, respectively (See [0052]).
CB agonist administered orally. At least one suitable drug is nabilone, a synthetic cannabinoid. Chemically, nabilone is similar to the active ingredient found in naturally occurring 9THC. Nabilone can be administered orally at doses ranging from 0.005 mg to 200 mg, preferably 1 mg to 100 mg in a capsule. In a more preferred embodiment nabilone is administered orally at 0.05, 0.5, 1, or 2 mg and two to three times a day (See [0097]). The said composition may be administered orally in the form of capsules or tablets, powders, granules, etc, (See [0062], [0112] and [0125]).
Morgan discloses that in solid dosage forms for oral administration (capsules, tablets, pills, dragees, powders, granules and the like), active ingredient(s) (in their micronized form) are mixed with one or more pharmaceutically-acceptable carriers or fillers, such as starches, lactose, sucrose, glucose, diluents such as microcrystalline cellulose, and sodium starch glycolate, etc. In capsules the pharmaceutical compositions may also comprise buffering agents. Solid compositions may be filled into hard-filled gelatin capsules using excipients such as lactose or milk sugars (See [0126]-[0127] and [0130]).
It is disclosed that the said solid dosage forms of the pharmaceutical compositions, such as dragees, capsules, pills and granules, may be prepared with coatings and shells. The active ingredient(s) can also be in microencapsulated form (See [0128]).
Morgan discloses solid dosage forms comprising one or more cannabinoids and excipients such as sodium starch glycolate. However Morgan lacks a specific disclosure 

Bindra et al teach pharmaceutical formulations in the form of capsules or tablets for oral use which include a medicament dapagliflozin (See abstract). Disclosed are formulation in the form of a stock granulation (e.g., granules, beads, and/or beadlets), for loading in capsules or forming into tablets, comprising excipients including binders, bulking agents, disintegrates, etc (See [0011]-[0017]).
The said stock granulation may comprise one or more bulking agents; one or more binders; one or more disintegrants; one or more glidants and/or anti-adherents; and one or more lubricants. Suitable bulking agents include microcrystalline cellulose and/or lactose; suitable binders include pregelatinized starch, suitable disintegrants include sodium starch glycolate, etc, (See [0018] and [0075]-[0080]).
The said formulations may comprise other pharmaceutically active agents including cannabinoids (See [0147]). 
In Example 5, Bindra et al disclose preparation of dapagliflozin propylene glycol hydrate capsule. It is said that 438.6 mg of dapagliflozin stock granulation for capsules (22.8% w/w) were filled in gray, opaque, size #0 capsule shell. The said stock granulation composition comprises:

    PNG
    media_image1.png
    209
    429
    media_image1.png
    Greyscale

The said preparation concludes by filling empty capsule shells with Example 5 stock granulation for capsules (See [0200]-[0201] and [0217]). 

  It would have been prima facie obvious to one of ordinary skill in the art to have combined the teaching of Bindra et al on capsules and their suitable excipients with the capsule formulations of Morgan with a reasonable expectation of success. It would have been obvious to do so because Morgan teach a capsule preparation comprising one or two cannabinoid compounds and suitable excipients for oral administration to a subject in need thereof.  While Morgan teach a solid dosage form such as a tablet comprising sodium starch glycolate as a disintegrant, the said compound for use in capsules is not expressly disclosed.  However it is known in the art that sodium starch glycolate can be successfully added in granulation methods and capsule fills for better delivery of an active compound to a subject in need of an efficient treatment, as taught by Bindra et al. Accordingly, one of ordinary skill in the art is motivated to selected sodium starch glycolate of Bindra et al for including in the capsules of Turner et al with a reasonable expectation of success. 

Furthermore, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-2, 4, 7-8, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (WO 2016092539) (Using its US version, US 20180289665 for citations in the Office Action) in view of Bindra et al (US 20120263786). 

Turner et al teach a composition comprising a therapeutically effective amount of tetrahydrocannabinol (THC), or cannabidiol (CBD) or a combination thereof for use in relieving migraine attack of a patient (See abstract). 
The said composition contains a predefined ratio of said CBD and said THC selected from the group consisting of about 1:1, 1:5, 5:1, 1:4 and 4:1, respectively (See [0011] and [0064]).

The said composition may comprise said THC in the range of about 0.2% to about 10% or a dosage unit comprising from about 0.5 mg to about 50 mg and may 
It is also disclosed that the said composition is formulated in a dosage form selected from the group consisting of solid, liquid, oral, tablet, capsule, buccal, granules, powder or solid crystals, powder, etc, (See [0037]-[0090]).
It is further disclosed that the said composition additionally comprises at least one carrier or excipient selected from the group consisting of diluent, solvent, absorbent, anti-adherent, binder, coatings, disintegrant, polysaccharides, and any combination thereof (See [0041]-[0094]).
Turner et al state that cannabinol (CBN), cannabichromene (CBC), the acids (CBDA, CBGA, THCA) and propyl homologues (CBDV, CBGV, THCV) of CBD, cannabigerol (CBG) and THC, and tetrahydrocannabivarin acid (THC-V and THC-VA) are also included as optional active ingredient(s) of the said composition or formulation (See [0132]-[0133]).
The said composition comprises at least one of following cannabinoids or combinations of cannabinoids dosages: 1) THC at a dosage range of about 10 mg to about 50 mg; 2) CBD at about 50 mg; 3) THC at about 10 mg and CBD at about 5 mg; 4) THC and CBD at equal dosages of 20 mg; and 5) CBD at about 50 mg and THC at about 5 mg (See [0275]).
Turner et al teach solid oral compositions such as capsules and granules comprising two or more cannabinoids ate given ratios and suitable excipients but lack a specific disclosure on sodium starch glycolate being the excipient. This is taught by Bindra et al. 
Bindra et al’s teachings are delineated above and incorporated herein. 

  It would have been prima facie obvious to one of ordinary skill in the art to have combined the teaching of Bindra et al on capsules and their suitable excipients with the capsule formulations of Turner et al with a reasonable expectation of success. It would have been obvious to do so because Turner et al teach a capsule preparation comprising two cannabinoid compounds and suitable excipients for oral administration to a subject in need thereof.  While Turner et al teach suitable excipients of the said solid dosage forms such as a capsule, there is no disclosure on sodium starch glycolate being the said compound.  However it is known in the art that sodium starch glycolate can be successfully added in granulation methods and capsule fills for better delivery of an active compound to a subject in need of an efficient treatment, as taught by Bindra et al. Accordingly, one of ordinary skill in the art is motivated to selected sodium starch glycolate of Bindra et al for including in the capsules of Turner et al with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Furthermore, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Response to Arguments
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive with regard to the rejection of claims under obviousness.
In reference to the rejection of claims over Morgan et al in view of Bindra et al, Applicant’s main argument is that Morgan et al do not teach the use of sodium starch glycolate in a capsule formulation and the cannabinoid receptor modulators taught by Morgan et al are synthetic and not the cannabinoid extract from a cannabis plant as instantly claimed (See Remarks, pages 8-9).   
The above arguments are not persuasive. Morgan et al specifically disclose that “said cannabinoid receptor modulator agonist is a CB receptor agonist or a modifier selected from the group consisting of phytocannabinoids, tetrahydrocannabinol (THC) ….. (nabilone), cannabidiol (CBD), …., other natural or endogenous endocannabinoid derivatives, and combinations thereof” (See [0036] and [0045]). Morgan et al also disclose that “the CB agonist is administered orally. At least one suitable drug is nabilone, a synthetic cannabinoid” (See [0097]). Furthermore, Morgan et al disclose that “The term "cannabinoid" as used herein pertains to all different cannabinoids have been isolated from the cannabis sativa plant or synthetically created to have activity involving the endocannabinoid system. The term cannabinoid includes but are not limited to all classes of cannabinoids from cannabis derived from cannabigerol-type compounds including (9THC), cannabidiol (CBD), cannabinol (CBN), ……” (See [0068]). 
As such Morgan et al teach the use of both naturally extracted cannabinoids from cannabis plant and synthetically created. 

Applicant’s argument that the prior art teach a stock granulation of sodium starch glycolate and not a powder blend is not commensurate with the scope.  It is noted that the Specification does not provide a definition for blending or powder blend.  The general definition of the term “blend” as defined by Dictionary.com (https://www.dictionary.com/browse/blend) is as below:
verb (used with object), blend·ed or (Literary) blent, blend·ing.
-to mix smoothly and inseparably together: to blend the ingredients in a recipe.
-to mix (various sorts or grades) in order to obtain a particular kind or quality.
Applicant’s argument regarding the rejection of claims over Turner et al in view of Bindra et al are similar. Applicant argues that Turner et al do not teach the sodium starch glycolate in a capsule form and Bindra et al fails to remedy this deficiency (See Remarks page 10). 
Applicant’s arguments are not found persuasive for the same reasons as stated above.  


Claims 1-2, 4, 7-8, 10-11 and 13 remain rejected. Claims 15-18, 20-26 and 28 remain withdrawn. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616